DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TrackOne Request, filed May 24, 2022, was granted on June 27, 2022.  Therefore, this application will be accorded special status.
Claims 1-17 are pending in this application, and are under examination.
This is a Supplemental Non-Final Office Action, which replaces the Office Action mailed September 23, 2022.

Information Disclosure Statement
	The Information Disclosure Statements (2) filed July 11, 2022 have been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1702.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 516 (Figure 11E).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms COCOON , PERMALIFE™, DYNABEAD(S)™, VINETI®, NUCLEOCOUNTER®, GLUTAMAX™, LIVE/DEAD™, ALAMARBLUE™, CYTOFIX/CYTOPERM™, X-VIVO™, which are trade names or marks used in commerce, has been noted throughout this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  It is noted that the specification uses capitalization in some instances, the symbols in other instances, and no notation at all in other instances.  It is recommended that the specification is amended so as to use the same notations throughout the specification in order to be consistent.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.,
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the cell engineering system is configured to store the culture media, the activation reagent, and/or the viral vector in a low-temperature chamber” in claim 2.  
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate structure to perform the claimed function of storing the culture media, the activation reagent, and/or the viral vector in a low-temperature chamber. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations invoke 35 U.S.C. § 112(f)/sixth paragraph: “the cell engineering system is configured to store the culture media, the activation reagent, and/or the viral vector in a low-temperature chamber.”
The specification is devoid of adequate structure to perform the claimed function.  First, it is noted that the specification does not explicitly disclose how or by what apparatuses the claimed functions of storing the culture media, the activation reagent, and/or the viral vector.  Second, the claimed function of storing the culture media and other reagents can be performed by a low-temperature chamber or to warm media in a room temperature chamber or a high-temperature chamber (paragraph [0131]).  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures would perform the claimed functions.  Therefore, claims 2-3 are indefinite, and are rejected under 35 U.S.C. § 112(b)/second paragraph.
	At claim 1, line 22, there is a period and a comma after bag.  In addition, the claim appears to be incomplete, ending with “and” with no additional claim limitations set forth.
	Claims 2-17 depend from claim 1, and are therefore included in this rejection.
Claim 6 recites the limitation "the process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “wherein the process is” be changed to “which is.”
At claim 16, lines 1-2, it is not clear how the accessory cell can comprise a particular type of cell.  It is suggested that “comprises” be changed to “is.”
At claim 17, it is not clear what is meant by the phrase “monocyte-derived cell.”  How like a monocyte must the cell be in order to be considered derived from a monocyte?  Are there any monocyte characteristics that must be retained by the cell?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (18 Cytotherapy 1002-1011 (August, 2016), and cited in the Information Disclosure Statement filed July 11, 2022).
	Mock discloses and automated system and method for the production of genetically modified T cells (abstract).  Mock discloses a closed, single-use tubing set in which T cells can be activated by contact with an antibody, transduced by a self-inactivating viral vector, expanded, concentrated and harvested (abstract, page 1004, and Figure 1).  Mock discloses that the vector comprises antibody-derived antigen-recognition domains and T-cell receptor signaling domains (paragraph bridging pages 1002-1003).  
	Regarding claim 2, Mock discloses that the system can store culture media, activation reagents, and/or the viral vector (page 1004 and Figure 1).
	Regarding claim 3, Mock discloses that the cells can be rested at 37° C, which is interpreted as an important temperature at which to provide the media to the cells, in order for the culture to expand and provide a higher yield of cells (page 1004).
	Regarding claim 4, Mock discloses chambers for storing reagents for the culture media, activation reagents, and/or the viral vector (Figure 1).
	Regarding claim 5, Mock discloses multiple reagent bags that can be preloaded and stored (page 1004 and Figure 1).
	Regarding claim 6, Mock discloses that cultivation of the cells can be maintained with stable temperature and gas-mix, which is interpreted as the system being able to monitor and adjust temperature and gas (e.g., oxygen and carbon dioxide) (page 1004 and Figure 1).
	Regarding claim 7, Mock discloses that the yield of the CAR T cells ranges from 3.6 x 108 to 13.3 x108 cells (Table I).
	Regarding claims 8-9, Mock discloses that the T-cell culture is a CAR T cell culture, with the vector encoding a chimeric antigen receptor (abstract and paragraph bridging pages 1002 and 1003).
	Regarding claims 10-11, Mock discloses that the automated system can provide for feeding, washing, monitoring and selecting the transduced cell culture, and can perform several rounds thereof (abstract, page 1004, and Figure 1).
	Regarding claim 12, Mock discloses centrifugation of the activated cells (page 1004).
	Regarding claim 13, Mock discloses removal of the activation reagent after activation (page 1004).
	Regarding claims 15-17, Mock discloses the presence of CD14+ monocytes (abstract and page 1006).  Mock further discloses activation reagents incorporating CD28-specific antibodies (abstract and page 1004).
 	Mock fails to explicitly disclose or suggest that the yield of the genetically modified T cells is at least 20% greater than a flexible, gas permeable bag.  Mock fails to explicitly disclose that the viral vector is removed following transduction.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing system of Mock to a chamber for cell culture because these configurations are deemed to be equivalent in that they are both closed cell culture engineering systems that are automated in order to reduce the hands-on steps and transfer of cells between cultivation vessels.  One of ordinary skill in the art would be motivated to use automation and a closed culture system in order to reduce the risk of contamination, human errors, and cell loss, which in turn would provide a greater yield than a flexible, gas-permeable bag system that relies upon cell transfer and hands-on steps.
	It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that use of a self-inactivating viral vector would have the same effect as removal of Mock’s viral vector because each protocol results in the viral vector no longer being available for transduction following the actual transduction step.  One of ordinary skill in the art would be motivated to inactivate/remove the viral vector so that the cells undergo only a single transduction, resulting in a more homogenous CAR T culture, which is desirable because the cells will be used as a therapy.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11,447,745. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘745 patent and the instant application claim automated methods for producing a genetically modified T cell culture in a fully enclosed cell engineering system by activating a T cell culture using either an antibody or dendritic cell, transducing the culture with a viral vector encoding an ectodomain, a transmembrane domain, and an endodomain.  The transduced culture is expanded, concentrated, and harvested, resulting in a culture that produces at least 20% more genetically modified T cells, which are CAR T cells, than expansion using a manual cell culture system with a flexible, gas permeable bag.  While the ‘745 patent claims that the cell culture chamber has a fixed area, the steps of the method are the same, as are the components of the system and the resulting CAR T cells.  Therefore, the claims are not deemed to be patentably distinct.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/751,984 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘984 application claims a cassette for use in an automated cell engineering system that comprises a variety of chambers that control temperature and fluid circulation pathways, as well as sensors that can monitor and adjust pH, glucose, oxygen, carbon dioxide, and optical density.   While the instant application does not specifically claim the cassette of the ‘984 application, it does claim automated methods for producing a genetically modified T cell culture in a fully enclosed cell engineering system.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that producing a genetically modified T cell culture could be carried out by the ‘984 cassette because the cassette requires the same components used to carry out the instantly claimed method, resulting in the required genetically modified T cells.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19, 21, 23, 28-29, and 35 of copending Application No. 17/093,943 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘943 application and the instant application claim methods for producing a genetically modified T cell culture by activating a T cell culture using either an antibody or dendritic cell, transducing the culture with a viral vector encoding an ectodomain, a transmembrane domain, and an endodomain.  The transduced culture is expanded, concentrated, and harvested, resulting in a genetically modified T cell.  The claimed method of the ‘943 application further claims that a variety of parameters can be controlled during the culture of the cells, including media flow rate, oxygen concentration, glucose levels, temperature, and pH,  While the ‘943 application claims assessment and optimization of a CAR T cell culture, the steps of the method are the same, as are the components of the system and the resulting CAR T cells.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/752,021 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘021 application and the instant application claim automated methods for producing a genetically modified T cell culture in a fully enclosed cell engineering system by activating a T cell culture using either an antibody or dendritic cell, transducing the culture with a viral vector encoding an ectodomain, a transmembrane domain, and an endodomain.  The transduced culture is expanded, concentrated, and harvested, resulting in a culture that produces at least 20% more genetically modified T cells, which are CAR T cells, than expansion using a manual cell culture system with a flexible, gas permeable bag.  While the ‘021 application claims that the T cell culture is mixed with a magnetic selection reagent and exposing the culture to magnetic separation, the steps of the method are the same, as are the components of the system and the resulting CAR T cells.  Because the instant application claims that the genetically modified cells are concentrated, which concentration can be via centrifugation, sedimentation, or filtration, each of which can be performed on magnetic bead cultures, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaiser et al. (U.S. Patent No. 10,131,876, issued November 20, 2018, filed October 20, 2016, and claiming priority to PCT Patent Application No. PCT/EP2015/058817, filed April 23, 2015) disclose manufacture of gene-modified T cells, also using the single device CliniMACS Prodigy®, which is a single use closed sterile tubing system (abstract and columns 2-3), which is the same device disclosed and method disclosed by Mock, as described above.
Crisman et al. (U.S. Patent No. 10,428,351, issued October 1, 2019 and filed November 4, 2015) disclose and automated system and method for the production of genetically modified T cells in a centrifugal chamber (abstract), but does not disclose expansion of the transduced in the same chamber, as required by the instant claims.  Nor does Crisman disclose pre-filling the chamber with culture media, an activation reagent, and a viral vector, as required by the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636